Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 11/23/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/23/2021.  In particular, claim 11 has been amended to incorporate claim 13 and to exclude acrylic curable resins other than acrylic curable resin (A).  Thus, the following action is properly made final.

Claim Objections
Claim 13 is objected to because the text of canceled claims should not remain.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 12, and 14-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
With respect to claim 11, excluding acrylic curable resins other than claimed acrylic curable resin (A) fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the exclusion in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  The examiner has not found any support for this phraseology in the specification as originally filed.  While the working examples do not include other acrylic curable resins, there is no support for excluding other acrylic curable resins or what those acrylic curable resin would be.
With respect to claims 12 and 14-22, they are rejected for being dependent on a rejected claim.
	
	
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 14-16, they are dependent on a canceled claim.  In the interest of compact prosecution, these claims are examined as being dependent on claim 11.

Claim Rejections - 35 USC § 103
Claims 11, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiga (US 8,664,327) in view of Barkac (US 2005/0249939) and MacQueen (US 2001/0038910).
The rejection is adequately set forth in paragraph 5 of Office action mailed on 8/23/2021 and is incorporated here by reference. 
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Chiga requires the addition of a specific non-aqueous dispersion-type acrylic resin (C) which is outside the scope of claim language “wherein the acrylic curable resin (A) is the only acrylic curable resin contained in the coating material
	The non-aqueous dispersion-type acrylic resin (C) of Chiga is a rheology control agent (col. 2, lines 5-9) and is therefore not curable.  Therefore, Chiga’s non-aqueous dispersion-type acrylic resin (C) is permitted within the scope of the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn